DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2016/0241858, hereafter Li) in view of Kolesnikov et al (US 2015/0264372, hereafter Kolesnikov).

As per claim 1, Li teaches a method for video decoding in a decoder, comprising:
decoding, by a processor, prediction information for a block in an I slice from a coded video bitstream (¶ 145);
determining, by the processor, whether an intra block copy (IBC) mode is possible for the block in the I slice based on the prediction information and a size restriction of the IBC mode (¶ 145);
in response to a slice type parameter indicating the I slice and at least a width or height of the block being greater than 64, setting a current mode type parameter to MODETYPEINTRA (¶ 134 and 145);

However, Li does not explicitly teach in response to a determination that the IBC mode is possible for the block in the I slice, decoding, by the processor, a flag that indicates whether a skip mode is applied on the block from the coded video bitstream.
In the same field of endeavor, Kolesnikov teaches in response to a determination that the IBC mode is possible for the block in the I slice, decoding, by the processor, a flag that indicates whether a skip mode is applied on the block from the coded video bitstream (¶ 134).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Li in view of Kolesnikov.  The advantage is improved image compression.
As per claim 2, Li discloses the method of claim 1, further comprising: inferring, by the processor, the flag in response to the IBC mode being impossible for the block in the I slice (¶ 145).
As per claim 3, Li discloses the method of claim 1, further comprising: determining that the IBC mode is impossible for the block in the I slice in response to a size of the block in the I slice being larger than a threshold (¶ 134).
As per claim 4, Li discloses the method of claim 3, further comprising: determining that the IBC mode is impossible for the block in the I slice in response to at least one of a width of the block and a height of the block being larger than the threshold (¶ 134).
claim 5, Li discloses the method of claim 3, further comprising: determining an existence of the flag in the coded video bitstream based on an added condition that compares the size of the block with the threshold, the added condition excluding the existence of the flag in response to the size of the block in the I slice being larger than the threshold (¶ 57, 134, and 145).
As per claim 6, Li discloses the method of claim 3, further comprising: determining an existence of the flag in the coded video bitstream based on an existing condition that is modified to compare the size of the block with the threshold (¶ 134 and 145).
As per claim 7, Li discloses the method of claim 6, wherein the existing condition determines whether the block is an inter coded block (¶ 57).
As per claim 8, Li discloses the method of claim 6, wherein the existing condition determines whether the IBC mode is enabled (¶ 145).
Regarding claim 9, arguments analogous to those presented for claim 1 are applicable for claim 9.
Regarding claim 10, arguments analogous to those presented for claim 2 are applicable for claim 10.
Regarding claim 11, arguments analogous to those presented for claim 3 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for claim 4 are applicable for claim 12.
Regarding claim 13, arguments analogous to those presented for claim 5 are applicable for claim 13.
claim 14, arguments analogous to those presented for claim 6 are applicable for claim 14.
Regarding claim 15, arguments analogous to those presented for claim 7 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 8 are applicable for claim 16.
Regarding claim 17, arguments analogous to those presented for claim 1 are applicable for claim 17.
Regarding claim 18, arguments analogous to those presented for claim 2 are applicable for claim 18.
Regarding claim 19, arguments analogous to those presented for claim 3 are applicable for claim 19.
Regarding claim 20, arguments analogous to those presented for claim 4 are applicable for claim 20.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487